Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that it would not cause a serious burden to examine all of the claims. M.P.E.P. § 803. For example, independent claim 1 (in group I) and 12 (in group II) both recite a sterile container comprising: a tray having a plurality of walls at least partially defining a cavity, at least one of the plurality of walls including an opening extending therethrough, and wherein the handle of the medical insertion device is positioned within the cavity; a seal structure coupled to the tray, at least a portion of the seal structure being received within the opening of the at least one of the plurality of walls; and an extension structure coupled to the seal structure. Accordingly, a search of the subject matter of group I necessarily includes subject matter from group II.  This is not found persuasive because Group I and group II require a different field of search since group II defines a specific medical insertion device that is not defined in group I.  The requirement is still deemed proper and is therefore made FINAL. Claims 12-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 6 to depend from claim 5, which defines a lumen.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godelaine (US 3,685,248).
Regarding claim 1, Godelaine discloses a sterile container (See Fig. 3), comprising: a tray (at 5) having a plurality of walls (at 23/22/24 in Fig. 3) at least partially defining a cavity, at least one of the plurality of walls (22) including an opening (opening in 22 that accommodates 30) extending therethrough; a seal structure (structure extending between 32 and 33 in Fig. 3) coupled to the tray, at least a portion (at 30) of the seal structure being received within the opening of the at least one of the plurality of walls; and an extension structure (See Fig. 3 labeled below) coupled to the seal structure.

    PNG
    media_image1.png
    520
    1032
    media_image1.png
    Greyscale

Regarding claim 2, Godelaine discloses the seal structure includes a first component (See Fig. 3 labeled above) located partially on a first side of the at least one wall of the plurality of walls, and a second component (See Fig. 3 labeled above) located on a second side of the at least one wall of the plurality of walls, wherein the second side is opposite the first side.
Regarding claim 3, Godelaine discloses the first component includes a hub and a stem (See Fig. 3 labeled above), wherein the stem is received within the opening of the at least one wall of the plurality of walls.
Regarding claim 5, Godelaine discloses the second component includes a hub (at 31) and a lumen (channel within 31) extending therethrough.
Regarding claim 6, Godelaine discloses at least a portion of the first component is received within the lumen of the second component (as shown in Fig 3 labeled above).
Regarding claim 11, Godelaine discloses the extension structure includes a first end (left end in Fig. 3 labeled above) coupled to the seal structure and a second end (right end in Fig. 3 labeled above) opposite the first end, wherein the second end includes a cap (at 21), and wherein the cap includes a sterile filter (33).
Claims 1-2, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esposito (US 5,997,811).
Regarding claim 1, Esposito discloses a sterile container (See Fig. 2), comprising: a tray (at 1) having a plurality of walls at least partially defining a cavity, at least one (at 40d) of the plurality of walls including an opening (opening at 34) extending therethrough; a seal structure (at 52/32/50) coupled to the tray, at least a portion of the seal structure being received within the opening of the at least one of the plurality of walls; and an extension structure (at 54/58) coupled to the seal structure.
Regarding claim 2, Esposito discloses the seal structure includes a first component (at 52) located partially on a first side of the at least one wall of the plurality of walls, and a second component (at 56) located on a second side of the at least one wall of the plurality of walls, wherein the second side is opposite the first side.
Regarding claim 3, Esposito discloses the first component includes a hub (at 22) and a stem (at 52), wherein the stem is received within the opening of the at least one wall of the plurality of walls.
Regarding claim 5, Esposito discloses the second component includes a hub (at 56) and a lumen (channel within 56) extending therethrough.
Regarding claim 9, Esposito discloses at least one seal (described in column 4, lines 13-20) positioned between the at least one wall of the plurality of walls and the seal structure.
Regarding claim 10, Esposito discloses the at least one seal is an adhesive (described in column 4, lines 13-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Godelaine (US 3,685,248) as applied to claim 3 above, in view of Gillespie (US 2012/0255879). As described above, Godelaine discloses the claimed invention except for the specific fastening feature between the first component and the second component. However, Gillespie teaches it is well known in the art to attach container elements (2/3/1) to one another by threads or by snap/groove fasteners for the purpose of removably and securely attaching the container elements to one another ([0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second components of Godelaine to be attached to one other by threads or snap/grooves as taught by Gillespie in order to allow the components to be securely attached to one another and allow for removability, if desired. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Godelaine (US 3,685,248) as applied to claim 1 above, in view of Esposito (US 5,997,811). As described above, Godelaine discloses the claimed invention except for the adhesive seal between the wall and the seal structure. However, Esposito teaches it is well known for a seal structure (at 50) to be attached to the wall portion (at 34) of a container (1) by using an adhesive (column 4, lines 13-20) for the purpose of securely attaching the seal structure to the container wall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the engagement between the seal structure and wall of Godelaine with an adhesive as taught by Esposito in order to more securely attach the seal structure to the container.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Esposito (US 5,997,811) as applied to claim 1 above, in view of Godelaine (US 3,685,248). Esposito discloses the extension structure includes a first end (at 54) coupled to the seal structure and a second end (at 58) opposite the first end, wherein the second end includes a cap, but does not expressly disclose the cap including a sterile filter. However, Godelaine teaches it is well known in the art to provide a closure structure (near 21) with a filter (at 33) for the purpose of filtering bacteria. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the extension structure of Esposito with a filter as taught by Godelaine in order to filter contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10555872-B1, US-9149939-B2, US-20030205029-A1, US-5881536-A, and US-3690315-A disclose similar containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735